Citation Nr: 1206842	
Decision Date: 02/24/12    Archive Date: 03/09/12

DOCKET NO.  07-27 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial compensable rating for bilateral hearing loss.  

2.  Entitlement to an initial increased rating for a low back strain with osteoarthritis and degenerative disc disease, evaluated as 20 percent disabling from October 22, 2004 to December 26, 2006 and as 40 percent disabling from December 27, 2006.

3.  Entitlement to an initial increased rating for radiculopathy with peripheral neuropathy of the right lower extremity, evaluated as 10 percent disabling from October 22, 2004 to May 19, 2008; as 20 percent disabling from May 20, 2008 to July 7, 2011; and as 40 percent disabling since July 8, 2011.  


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

J. C. Schingle, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1965 to April 1968.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the Detroit, Michigan Regional Office (RO) of the Department of Veterans Affairs (VA).  

As a result of subsequent rating actions during the current appeal, the RO awarded increased ratings for the Veteran's service-connected low back and right leg disorders for various portions of the appeal period.  However, the increased evaluations granted during the current appeal did not result in the assignment of the total possible schedular ratings for these disorders for the entire appeal period.  In other words, the increased ratings awarded for the service-connected low back and right lower extremity disabilities during the current appeal do not represent a complete grant of the maximum benefits available.  AB v. Brown, 6 Vet. App. 35 (1993).  Thus, the Veteran's claims for increased ratings for his service-connected low back and right leg disabilities-as are listed on the preceding cover page-remain in appellate status before the Board.  

In April 2011, the Board remanded the Veteran's appeal for further evidentiary development.  All such requested development was completed.  Following return of the Veteran's appeal to the Board, however, additional evidence pertinent to the Veteran's service-connected low back and right lower extremity claims was received.  This additional evidence requires further development, as is detailed below.  Accordingly, the Veteran's low back and right lower extremity claims are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's claim for an initial compensable rating for his service-connected bilateral hearing loss has been obtained.

2.  Throughout the current appeal period, the Veteran has shown, at worse, Level I hearing loss in his right ear and Level II hearing loss in his left ear.


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code (DC) 6100 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

With respect to the Veteran's claim, VA must meet all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2011).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claims.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

In Dingess, supra, the United States Court of Appeals for Veterans Claims (Court) held that, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated.  It has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  

This procedural scenario has occurred in the Veteran's current appeal for a compensable evaluation for his service-connected bilateral hearing loss.  In the currently-appealed August 2006 rating action, the RO granted service connection for bilateral hearing loss and assigned a noncompensable evaluation to this disability, effective from October 22, 2004.  Following receipt of notification of that determination, the Veteran perfected a timely appeal with respect to the noncompensable rating initially assigned to his now service-connected bilateral hearing loss.  VA's duty to notify the Veteran with regard to his bilateral hearing loss claim has been satisfied.  No further VCAA notice with regard to the downstream issue of entitlement to an initial compensable rating for the service-connected bilateral hearing loss is required.  

Moreover, the Board concludes that VA's duty to assist has been satisfied.  The Veteran's service treatment records, as well as his VA and private treatment records, have been obtained, to the extent possible.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication in the record that any additional evidence relevant to the issue adjudicated herein exists.  Thus, further efforts to obtain records would be futile.  

In addition, the Veteran was accorded VA audiological examinations in June 2005 and July 2011.  When VA undertakes to provide a VA examination or obtain a VA opinion it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations obtained in this case are adequate as they were predicated on a review of the Veteran's claims file, including his statements.  The reports also summarized the pertinent evidence of record.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2010).  Additionally, the examiners conducted thorough evaluations of the Veteran.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue adjudicated herein has been met.  38 C.F.R. § 3.159(c)(4).  

Thus, the Board finds that there has been substantial compliance with all pertinent VA law and regulations pertaining to VA's duties to notify and to assist the Veteran.  To move forward with adjudication of the issue of entitlement to an initial compensable rating for the service-connected bilateral hearing loss would not cause any prejudice to the Veteran.  

Law and Analysis

The Veteran contends that his current bilateral hearing loss is more severe than the currently-assigned noncompensable disability evaluation indicates.  He reports having difficulty hearing high pitched sounds, hearing in situations where there is background noise, and hearing voices over the telephone.  He currently wears hearing aids.

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  When the appeal arises from an initial assigned rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  However, staged ratings are also appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In this case, and for the reasons set forth below, the Board finds that staged ratings are not appropriate.  

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2011).

The Rating Schedule provides rating tables for the evaluation of hearing impairment.  Table VI assigns a Roman numeral designation (I through XI) for hearing impairment based on a combination of percent speech discrimination and the puretone threshold average (the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four).  38 C.F.R. § 4.85 (2011).  Table VII is used to determine the percentage evaluation by combining the Table VI Roman numeral designations for hearing impairment in each ear.  Id.  When evaluating service-connected hearing impairment, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned in audiometric evaluations.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

In addition, 38 C.F.R. § 4.86 provides for exceptional patterns of hearing impairment.  When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  38 C.F.R. § 4.86(a) (2011).  Each ear is evaluated separately.  Id. 

Also, when the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation from either Table VI or Table VIA, whichever results in the higher numeral.  38 C.F.R. § 4.86(b) (2011).  That numeral is then elevated to the next higher Roman numeral.  Id.  Each ear is evaluated separately.  Id.

The Board first notes that the VA examiners who conducted the examinations of record provided the decibel readings for 500 Hertz, but application of such is not necessary for calculating the average since it is not pertinent for rating the Veteran's hearing loss.  See 38 C.F.R. § 4.86(a).

In a VA audiological examination in June 2005, puretone threshold, in decibels, were as follows:  



HERTZ




1000
2000
3000
4000
AVG
RIGHT
20
20
75
75
48
LEFT
10
50
75
75
53

Speech audiometry revealed speech recognition ability of 96 percent in the Veteran's right ear and 92 percent in his left ear.  Moderate to severe bilateral sensorineural hearing loss was diagnosed.  

Applying these audiological test results to Table VI yields a Roman numeral value of I for the Veteran's right ear and I for his left ear.  Applying these values to Table VII, results in a noncompensable disability evaluation.  Notably, these audiological findings do not show patterns of exceptional hearing impairment.

In a VA audiological examination in July 2011, puretone threshold, in decibels, were as follows:  



HERTZ




1000
2000
3000
4000
AVG
RIGHT
15
20
75
75
46
LEFT
15
55
75
80
56

Speech audiometry revealed speech recognition ability of 100 percent in the Veteran's right ear and 88 percent in his left ear.  Moderate to severe bilateral sensorineural hearing loss was diagnosed.  

Applying the July 2011 audiological test results to Table VI yields a Roman numeral value of I for the Veteran's right ear and II for his left ear.  Applying these values to Table VII, results in a noncompensable disability evaluation.  Once more, audiological findings do not show patterns of exceptional hearing impairment.

Furthermore, in Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007), the Court held that an audiological evaluation should consider the effect of the Veteran's hearing loss disability on his occupational functioning and daily activities.  However, the Court also noted that, even if an audiologist's description of the functional effects of a veteran's hearing loss disability was somehow defective, the veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination.  

Here, the June 2005 and July 2011 VA examiners acknowledged that the Veteran has high frequency hearing loss.  In addition, the July 2011 VA examiner opined that the Veteran's high frequency hearing loss "may give him difficulty hearing women or children, hearing background noise, and possibly some difficulty hearing on the telephone."  However, the July 2011 VA examiner explained that the hearing aids that the Veteran had been given "will help in these situations" and that his hearing loss would not prohibit him from gainful employment.  Further, and in this regard, the Board notes that the Veteran claims that a higher (compensable) rating for his bilateral hearing loss is warranted, not that these VA examination reports were defective.  See Martinak, 21 Vet. App. at 455.  

Based on the audiological findings above, the Board finds that the RO has applied the rating schedule accurately and that there is no basis under the applicable criteria for the assignment of a compensable disability evaluation under Diagnostic Code 6100 at any time during the appeal period.  Accordingly, as based on the evidentiary posture as discussed herein, the Board finds that the preponderance of the evidence is against the claim for initial compensable disability evaluation for the service-connected bilateral hearing loss.  The benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application.  See generally Gilbert, supra; Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  

In reaching this conclusion, the Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where scheduler evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board acknowledges the Veteran's contentions with regard to his current hearing problems.  However, the evidence does not show that the Veteran's disability has been shown to cause marked interference with employment beyond that contemplated by the Schedule for Rating Disabilities.  The Veteran's impaired hearing has not necessitated frequent periods of hospitalization and has not otherwise rendered impractical the application of the regular schedular standards utilized to evaluate the severity of the disability.  Thus, the Board finds that the requirements for an extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet App 111 (2008).


ORDER

An initial compensable rating for bilateral hearing loss is denied.  


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary to adjudicate the remaining issues on appeal.  Specifically, there is outstanding medical evidence related to the remaining issues on appeal that must be associated with the claims file prior to adjudication by the Board.  Since the April 2011 Board Remand and subsequent September 2011 rating decision and supplemental statement of the case of the agency of original jurisdiction, the Veteran indicated that he was pursuing additional treatment for his back and right leg.  In particular, in a September 2011 statement, he reported that he had been referred to two specialists for his legs, back, and feet.  He asked whether he should submit medical reports of the treatment to the Board.  Thereafter, in October 2011, the claims file was transferred to the Board.  A review of the record shows the RO did not attempt to obtain these additional treatment records from the Veteran, and the Veteran did not submit anything further.  

As noted above, the Veteran has referenced potentially available relevant treatment records, and it does not appear that any attempt has been made to obtain such records.  In this regard, the current evidence of record may not fully contemplate the severity of the Veteran's disability, including more recent symptoms and treatment.  Thus, the Board finds that the Veteran should be afforded an opportunity to submit any and all such records that may be relevant to his claims.  The Board notes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Moreover, the VCAA specifically provides that the duty to assist requires that these records be considered in the adjudication of a veteran's claims.  38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and codified as amended at 5102, 5103, 5106 and 5107 (West 2002).

In the event that additional relevant records are obtained, the Veteran should be afforded a new VA examination to determine the current severity of his service-connected low back and right lower extremity disabilities.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); and VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  See also Peters v. Brown, 6 Vet. App. 540, 542 (1994) (the duty to assist includes providing a thorough and contemporaneous medical examination, especially where it is necessary to determine the current level of a disability).  

As the Board is precluded from reaching its own unsubstantiated medical conclusions and is instead, bound by the medical evidence of record on these matters, further development is required.  See Jones v. Principi, 16 Vet. App. 219, 225 (2002), citing Smith v. Brown, 8 Vet. App. 546, 553 (1996) (en banc); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  The purpose of the development requested in this Remand is to obtain more recent objective evaluation findings regarding the service-connected disabilities at issue.  
The Board regrets the delay caused by this Remand.  The Board finds, however, that, in light of the discussion above and to ensure full compliance with due process requirements, the development requested herein is necessary prior to final appellate review.  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the appropriate release of information forms where necessary, procure records of low back and right lower extremity treatment or evaluation that the Veteran has undergone since September 2011.  All attempts to locate such records must be clearly documented in the claims file.  If such records cannot be obtained, the RO/AMC should so state.  All such records which are available should be associated with the Veteran's claims folder.  

2.  If additional treatment records are obtained, schedule the Veteran for a VA examination to determine the nature and extent of his service-connected low back strain with osteoarthritis and degenerative disc disease and the service-connected radiculopathy with peripheral neuropathy of his right lower extremity.  The claims folder should be made available to and reviewed by the examiner in conjunction with the evaluation.  A notation to the effect that this review has taken place should be made in the examination report.  All indicated tests should be performed.  

All pertinent pathology should be annotated in the examination report.  In particular, the examiner should address the presence or absence of any associated unfavorable ankylosis of the Veteran's entire thoracolumbar spine and any unfavorable ankylosis of his entire spine, as well as the frequency and duration of any incapacitating episodes (requiring bed rest as prescribed by a physician) in the past 12 months.  Also, the examiner should discuss the extent of any neurological impairment associated with the service-connected radiculopathy with peripheral neuropathy of the Veteran's right lower extremity (to include a discussion of the extent of any incomplete or complete paralysis associated with this service-connected disability).  

3.  The Veteran must be given adequate notice of the date and place of the requested examination.  If feasible, a copy of the notification of this evaluation should be associated with the claims folder.  The Veteran is hereby advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claims.

4.  The examination report must be reviewed to ensure that it is in complete compliance with the directives of this Remand.  If the report is deficient in any manner, the RO/AMC must implement corrective procedures.  

5.  Following the above, the issues remaining on appeal [entitlement to an initial increased rating for a low back strain with osteoarthritis and degenerative disc disease, evaluated as 20 percent disabling from October 22, 2004 to December 26, 2006 and as 40 percent disabling from December 27, 2006, and entitlement to an initial increased rating for radiculopathy with peripheral neuropathy of the right lower extremity, evaluated as 10 percent disabling from October 22, 2004 to May 19, 2008; as 20 percent disabling from May 20, 2008 to July 7, 2011; and as 40 percent disabling since July 8, 2011] should be readjudicated.  If any benefit remains denied, a Supplemental Statement of the Case should be issued, and the Veteran and his representative should be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2011).  He has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


